United States Court of Appeals
                     For the First Circuit


No. 08-1498

LATIN AMERICAN MUSIC COMPANY, d/b/a Asociación de Compositores y
    Editores de Música Latinoamericana (ACEMLA); ASOCIACIÓN DE
   COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA (ACEMLA),

                     Plaintiffs, Appellants,

                               v.

      AMERICAN SOCIETY OF COMPOSERS AUTHORS AND PUBLISHERS,

                      Defendants, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on December 28, 2010, is
amended as follows:

     On page 3, line 15, "§ 101," is deleted

     On page 4, lines 16-17, "Fed. R. App. P." is substituted for
"First Circuit Local Rule"